DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on June 02, 2021 is acknowledged.  
Claims 9, 10, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species. Election was made without traverse in the reply filed on June 02, 2021.
Claims 1-8 and 11-18 are allowable. Claims 9, 10, 19, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on May 28, 2021, is hereby withdrawn and claim 9, 10, 19, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see page 9, filed June 02, 2021, with respect to the objection of claims 18 and 19 have been fully considered and are persuasive.  The objection of claims 18 and 19 as point 2(a) has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-10 is the claim 1 limitation for a method, comprising: controlling operation of the first gimbal and not operation of a second gimbal of the plurality of gimbals based on the user interaction with the first region when the movable object is operating in an independent mode; and simultaneously controlling the operation of the first gimbal and at least the operation of the second gimbal in a synchronized manner based on the user interaction with the first region when the movable object is operating in a simultaneous mode, in combination with all other claim limitations in total.
The primary reason for allowance of claims 11-20 is the claim 11 limitation for a controller, comprising: control operation of the first gimbal and not operation of a second gimbal of the plurality of gimbals based on the user interaction with the first region when the movable object is operating in an independent mode; and simultaneously control the operation of the first gimbal and at least the operation of the second gimbal in a synchronized manner based on the user interaction with the first region when the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weng et al. (U.S. Publication No.: 2021/0011358);
Conklin (U.S. Publication No.: 2017/0363391);
Hale et al. (U.S. Patent No.: 5,418,364); and
Ge (CN 205847409).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852